        Case 2:18-cv-04003-SMB Document 40-6 Filed 12/26/18 Page 1 of 1
                                                                                     BENTON couN
                                                                                                      TY CLERK
PID 3562337                             BF-
                                                                                        DEC   2
                                         CR-2018-07544-E                                          7
                                                                                                      2018
                                                                                       JUL LUKE
THE STATE 0F TEXAS                                    §     IN THE                                    DEPUTY

vs                                                    §     COUNTY CRIMINAL COURT #5

JASON LEE VANDYKE                                     §     DENTON COUNTY, TEXAS

                                       JUDGMENT NISI
       On this the let day of December,  2018, the Court called for hearing the
foregoing criminal case wherein the defendant, Jason Lee Vandyke, stands charged
by information with a misdemeanor offense. The State of Texas appeared by its
criminal District Attorney, but the defendant failed to appear and answer.
Thereupon the defendants name was distinctly called at the door 0f this
Courthouse, and a reasonable time was given the defendant after such call was
made in Which t0 appear, yet the said defendant came not, and wholly made default.
           And    appearing to the Court that the defendant as principal,
                      it

Entered on September 14, 2018 into a cash/personal bond, payable t0 the State of
Texas in the penal sum 0f $1000.00 conditioned that the defendant should make a
personal appearance before the Court wherein the criminal case is pending
instanter, and there remain from day t0 day and from term t0 term of said Court
until discharged by due course 0f law, then and there t0 answer the above criminal
charge.
       IT IS THEREFORE ORDERED, that the aforesaid bond is forfeited and the
State of Texas have and recover of all the above named defendants, jointly and
severally, the amount 0f the bond mentioned above, prejudgment interest at the
maximum rate allowed by law, costs 0f court, and all necessary and reasonable
expenses that may be incurred and occasioned by all Sheriffs and other Peace
Ofﬁcers in re'arresting said defendant. Such re'arrest fees t0 be determined at the
time this judgment becomes ﬁnal.
       IT IS FURTHER ORDERED, that the Clerk shall issue citation t0 all parties
as required by law, and that this Judgment Nisi shall become ﬁnal unless the
defendants appear and show good cause why the defendant'principal did not appear
0n the above date and why this judgment 0f forfeiture should not be made ﬁnal.
       IT IS FURTHER ORDERED, that an alias capias issue for the re-arrest of
the defendant pri ciﬁlba     that the bond thereon is set at a cash/surety bond in
the   amount   of $        ¢     v‘


                                   ¢
        SIGNED        this the   ZI‘Vday of   i   2ecemﬁr    ,



                                                                 321E.

                                                   CoWaddill, Judge      Presiding
